 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11
     ALLISON L. EAVES,               ) CASE NO.: 5:17-cv-04484-FFM
12                                   )
                      Plaintiff,     )
13                                   )
                 v.                  ) JUDGMENT
14                                   )
     NANCY A. BERRYHILL, Acting      )
15   Commissioner of Social Security )
     Administration,                 )
16                                   )
                      Defendant.     )
17   ______________________________ )
18
           In accordance with the Memorandum Decision and Order filed concurrently
19
     herewith,
20
21
           IT IS HEREBY ADJUDGED that the decision of the defendant, the
22
     Commissioner of Social Security Administration, is affirmed and this action is
23
     dismissed with prejudice.
24
25
     DATE: October 2, 2018
26
                                               /S/FREDERICK F. MUMM
27                                                FREDERICK F. MUMM
28
                                           UNITED STATES MAGISTRATE JUDGE

                                             1
